Citation Nr: 0711744	
Decision Date: 04/20/07    Archive Date: 05/01/07

DOCKET NO.  05-21 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in 
the October 28, 2003, rating decision wherein the RO awarded 
a 100 percent evaluation for post-traumatic stress disorder 
(PTSD) with bipolar disorder effective October 14, 2003.

2.  Entitlement to an initial evaluation in excess of 50 
percent for PTSD with bipolar disorder prior to October 14, 
2003. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Spouse


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to April 
1972.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which determined there was no CUE 
in the October 28, 2003, rating decision, which awarded a 100 
percent evaluation for PTSD with bipolar disorder effective 
October 14, 2003.

The Board notes that service connection was originally 
awarded for PTSD in a November 2002 rating decision.  The RO 
assigned a 50 percent evaluation effective August 23, 2001.  
The veteran was notified of the decision in March 2003.  In 
June 2003, the veteran filed a notice of disagreement (NOD) 
with the original 50 percent evaluation assigned.   It does 
not appear that a statement of the case (SOC) was issued.  
Therefore, the Board must remand the claim, pending the 
issuance of an SOC to the veteran and receipt of his timely 
appeal in response thereto.  See Manlincon v. West, 12 Vet. 
App. 238, 240-241 (1999).

The entire appeal is REMANDED to the agency of original 
jurisdiction (AOJ) via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.

The veteran presented testimony before the Board in November 
2006.  The transcript has been obtained and associated with 
the claims folder.




REMAND

The veteran contends that there existed CUE in the October 
28, 2003, rating decision wherein the RO awarded a 100 
percent evaluation for PTSD with bipolar disorder effective 
October 14, 2003.  A preliminary review of the record 
discloses there is additional development and adjudication 
necessary prior to appellate disposition.

As noted in the Introduction, service connection was 
originally awarded for PTSD in a November 2002 rating 
decision.  The RO assigned a 50 percent evaluation effective 
August 23, 2001.  The veteran was notified of the decision in 
March 2003.  In June 2003, the veteran filed a timely NOD 
with the original 50 percent evaluation assigned.  See 
38 C.F.R. § 20.302(a).  In an October 2003 rating decision, 
the RO awarded a 100 percent evaluation effective October 14, 
2003.  While the RO indicated they were revising the November 
2002 rating decision based on new evidence received 
justifying a different decision, the RO did not adjudicate 
the veteran's claim of entitlement to an initial evaluation 
in excess of 50 percent disabling for PTSD with bipolar 
disorder prior to October 14, 2003.  

When the veteran appeals the original assignment of an 
evaluation following the award of service connection, the 
severity of the disability at issue is to be considered 
during the entire period from the initial assignment of a 
disability rating to the present time.  See Fenderson v. 
West, 12 Vet. App. 119, 125-126 (1999); see also AB v. Brown, 
6 Vet. App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).

Since there was an initial RO adjudication of the claim and 
an NOD as to the denial, the veteran is entitled to an SOC, 
and the current lack of an SOC with respect to the claim of 
entitlement to an initial rating in excess of 50 percent 
disabling for PTSD with bipolar disorder prior to October 14, 
2003, is a procedural defect requiring remand.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2006); see 
also Manlincon v. West, 12 Vet. App. 238 (1999).  After the 
RO has issued the SOC, the issue should be returned to the 
Board only if the veteran perfects the appeal in a timely 
manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

The veteran has also filed a CUE claim with regard to the 
October 28, 2003, rating decision wherein the RO awarded a 
100 percent evaluation for PTSD with bipolar disorder 
effective October 14, 2003.  Under applicable laws and 
regulations, RO decisions that are final and binding will be 
accepted as correct in the absence of CUE.  See 38 C.F.R. § 
3.105(a).  

The Board finds the CUE claim inextricably intertwined with 
the claim for an initial rating in excess of 50 percent 
disabling for PTSD with bipolar disorder prior to October 14, 
2003.  The U.S. Court of Appeals for Veterans Claims (Court) 
has held that when a determination on one issue could have a 
significant impact on the outcome of another issue, such 
issues are considered inextricably intertwined and VA is 
required to decide those issues together.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  As the CUE claim may be 
rendered moot, the adjudication of the CUE claim is deferred 
pending the adjudication of the veteran's claim of 
entitlement to an initial evaluation in excess of 50 percent 
for PTSD with bipolar disorder prior to October 14, 2003.  

In light of the foregoing, this case is hereby REMANDED to 
the AOJ for the following actions:

1.  The AOJ must provide the veteran an 
SOC with respect to his claim of 
entitlement to an initial evaluation in 
excess of 50 percent for PTSD with 
bipolar disorder prior to October 14, 
2003.  The veteran should be informed 
that he must file a timely and adequate 
substantive appeal in order to perfect an 
appeal of this issue to the Board.  See 
38 C.F.R. §§ 20.200, 20.202, and 
20.302(b).  The issue should only be 
returned to the Board if a timely 
substantive appeal is filed.

2.  Thereafter, the AOJ should 
readjudicate whether CUE existed in the 
October 28, 2003, rating decision wherein 
the RO awarded a 100 percent evaluation 
for PTSD with bipolar disorder effective 
October 14, 2003.  If the benefit sought 
on appeal remains denied, the veteran 
should be provided a supplemental 
statement of the case.  The veteran 
should be afforded a reasonable 
opportunity to respond before the issue 
is returned to the Board for further 
review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




